Citation Nr: 1433902	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for respiratory disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Randall D. Fielstra, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from October 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

The Veteran claims service connection for chronic obstructive pulmonary disorder (COPD).  Specifically, he claims that he was exposed to Agent Orange during service in Vietnam and that this is the cause of his current respiratory disorder.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2012).  Service personnel records establish that the Veteran served in Vietnam during the requisite period of time.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange.  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if certain requirements are met.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A diagnosis of COPD is of record.  However, COPD is not one of the enumerated disabilities.  Moreover, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for respiratory disorders.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Medical evidence of record dated in 2007 and 2008 establishes that the Veteran had a current diagnosis of COPD; these records indicate a long history of smoking as the cause.  Nevertheless, the Veteran asserts a continuity of symptomatology of respiratory symptoms dating from his military service to the present; he claims this to be evidence established that his COPD was caused by Agent Orange exposure during service.  Moreover, the Veteran reported symptoms of chronic cough on both his entry and separation examination reports of medical history. 

The appeal was remanded in February 2013 for a VA examination, and medical opinion to determine whether any respiratory found, to include COPD, is related to his military service, to include as due to exposure to Agent Orange.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In September 2013, a VA examination of the Veteran was conducted.  The medical opinion provided states that "COPD is not a presumed Agent Orange condition so it is my opinion that this Veteran's lung condition is less likely as not caused by his exposure to herbicide in Vietnam."  This opinion is inadequate.  It merely states a negative nexus opinion because COPD is not one of the chronic diseases which warrant presumptive service connection based on herbicide exposure is warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board is already cognizant of this as indicated both above and in the prior remand.  A medical opinion was ordered with respect to direct service connection, with consideration of the Veteran's reported symptoms of chronic cough noted on both his entry and separation examination reports of medical history.  This was not accomplished.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to a physician with the appropriate expertise in respiratory disabilities, to include COPD.  The claims file and all electronic records must be made available to the physician who must specify in the examination report that these records have been reviewed.  The physician must specify the dates encompassed by the Virtual VA records that were reviewed.  After review of the evidence of record, including the 2013 VA examination report, and with consideration of the Veteran's statements, and the evidence in the service treatment records, the physician must state whether any degree of a respiratory disorder found, to include COPD, is related to the Veteran's active duty service, to include exposure to Agent Orange.  A complete rationale for all opinions must be given.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  After the development requested has been completed, the RO must review the medical opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

